NIX, Chief Justice, dissenting.
dissenting.
For the reasons set forth in my dissenting opinion in County of Allegheny v. Commonwealth, 517 Pa. 65, 76, 534 A.2d 760, 765 (1987) (Nix, C.J., dissenting), I must disassociate myself from this latest attempt by the majority to transgress the boundaries of a co-equal branch of government.
In registering my dissent today, I decline to engage in a subjective determination of whether I believe the judicial system will be better served under a direct state funded system as opposed to a county funded system. Instead, I believe that absent a direct challenge to the adequacy of funding, this Court lacks the authority to dictate to another co-equal branch of government the means to be employed in resolving this dispute. By doing so, the majority’s actions today amount to nothing more than an unjustified intrusion into an area which is solely within the discretion of the General Assembly.
Accordingly, I emphatically dissent. In addition, I also join the dissenting opinion authored by CASTILLE, J.
CASTILLE, J., joins in this dissenting opinion.